FILED
                                                          MAR 13 2014
 1
                                                      SUSAN M. SPRAUL, CLERK
                                                        U.S. BKCY. APP. PANEL
 2                                                      OF THE NINTH CIRCUIT


 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.     NC-13-1366-JuKiD
                                   )
 6   MICHAEL ALLEN FRATES; CARLA   )      Bk. No.     11-70776
     JEAN FRATES,                  )
 7                                 )
                    Debtors.       )
 8   ______________________________)
                                   )
 9   MICHAEL ALLEN FRATES; CARLA   )
     JEAN FRATES,                  )
10                                 )
                    Appellants,    )
11                                 )      O P I N I O N
     v.                            )
12                                 )
     WELLS FARGO BANK, N.A.; WELLS )
13   FARGO CARD SERVICES,          )
                                   )
14                  Appellees.     )
     ______________________________)
15
16               Argued and Submitted on February 20, 2014
                       at San Francisco, California
17
                             Filed - March 13, 2014
18
               Appeal from the United States Bankruptcy Court
19                 for the Northern District of California
20      Honorable Roger L. Efremsky, Bankruptcy Judge, Presiding.
                        _________________________
21
     Appearances:     Michael J. Primus, Esq. argued for appellants
22                    Michael Allen and Carla Jean Frates.
                           _________________________
23
24   Before:   JURY, KIRSCHER, and DUNN, Bankruptcy Judges.
25
26
27
28
 1   JURY, Bankruptcy Judge:
 2
 3            Chapter 131 debtors, Michael Allen Frates and Carla Jean
 4   Frates (collectively, Debtors), filed a motion under § 522(f)
 5   asking the bankruptcy court to avoid the judicial lien of Wells
 6   Fargo Bank, N.A. (Wells Fargo) which encumbered their residence.
 7   Wells Fargo failed to respond.      Debtors then filed a request for
 8   entry of order by default.      The bankruptcy court denied their
 9   request on procedural grounds:      (1) the notice of the motion
10   failed to identify the real property and (2) the notice, motion
11   and accompanying pleadings were not served on counsel listed on
12   the abstract of judgment as required under Cal. Code Civ. P.
13   (CCP) § 684.010.      Debtors moved for reconsideration which the
14   court denied.      This appeal followed.
15            We conclude that Debtors satisfied the requirements for
16   procedural due process by serving their notice, motion (which
17   identified the real property) and accompanying pleadings on
18   Wells Fargo in compliance with the Federal Rules of Bankruptcy
19   Procedure and the holding in Mullane v. Cent. Hanover Bank &
20   Trust Co., 339 U.S. 306, 314–15 (1950).      We also hold that
21   compliance with CCP § 684.010 is not required for lien avoidance
22   motions.      Therefore, we REVERSE and REMAND.
23
24        1
             Unless otherwise indicated, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
     “Rule” references are to the Federal Rules of Bankruptcy
26   Procedure and “Civil Rule” references are to the Federal Rules of
     Civil Procedure.
27
28                                     -2-
 1                               I.   FACTS
 2        The facts are undisputed.     On October 7, 2013, Debtors
 3   filed their chapter 13 petition.       In Schedule D, Debtors listed
 4   Wells Fargo Card Services as a secured creditor with a judgment
 5   lien against their real property in the amount of $26,200.       They
 6   also listed the Reese Law Group as an additional notice party in
 7   connection with Wells Fargo Card Service’s secured claim.
 8        Wells Fargo Card Services filed a proof of claim (POC),
 9   which asserted an unsecured credit card debt in the amount of
10   $19,820.83 and was signed by Janet Samuelson.
11        Debtors’ chapter 13 plan filed with their petition
12   provided:
13        The Abstract of Judgment recorded on September 12,
          2011 by Wells Fargo Bank, N.A. attaching to . . . May
14        Way, San Ramon CA 94583 (“property”) will be avoided
          through a separate motion. For purposes of such
15        motion the property will be valued at $625,000 and
          failure of Wells Fargo Bank, N.A. to object will be
16        deemed acceptance of this valuation for purposes of
          such a motion. This motion will be filed pursuant to
17        11 U.S.C. 522(f).
18   The bankruptcy court confirmed the plan in December 2011.
19        On February 17, 2012, Debtors filed a motion to avoid Wells
20   Fargo’s judicial lien.   They served Wells Fargo with the notice,
21   motion and other pleadings by mail addressed to the attention of
22   John G. Stumpf, CEO, 101 N. Phillips Avenue, Sioux Falls, SD
23   57104.   They also served these pleadings by mail addressed to
24   Harlan Michael Reese, Esq. of the Reese Law Group, who was
25   listed as the attorney for Wells Fargo on the abstract of
26   judgment attached to Debtors’ motion.      Neither Wells Fargo nor
27   attorney Reese responded to Debtors’ motion.
28        Debtors filed a request for entry of order by default.       The

                                      -3-
 1   bankruptcy court denied the request without prejudice on
 2   substantive grounds:     (1) the motion did not provide any
 3   information regarding the existence or amounts of the alleged
 4   senior deeds of trust, nor did it contain evidence to support
 5   the alleged priority of the respective deeds of trust, or the
 6   alleged amounts of the liens as of the date of the bankruptcy
 7   filing; (2) the motion did not provide evidence regarding
 8   exemptions claimed or entitled to be claimed by Debtors; and (3)
 9   the docket indicated that Debtors amended their exemptions on
10   March 2, 2012, and those exemptions had not become final.2
11       In May 2013, Debtors filed a second motion to avoid Wells
12   Fargo’s judicial lien, the supporting declarations of Carla Jean
13   Frates and Debtors’ attorney and a notice.     The notice3 stated
14   that Debtors had filed a motion to avoid a judicial lien on real
15   estate in favor of Wells Fargo that was recorded on September
16   12, 2011, and provided the document recordation number.       The
17   notice did not contain the address or legal description of the
18   real property subject to Wells Fargo’s judicial lien.
19            Debtors served Wells Fargo with the notice, motion and
20   other pleadings by certified mail addressed to the attention of
21
22
          2
             Debtors did not include this motion or the order denying
23   their request for entry of order by default in the record on
     appeal. However, we take judicial notice of the motion and
24
     accompanying declarations, the order, and the certificate of
25   service, which were docketed and imaged by the bankruptcy court
     at Dkt. Nos. 20-23 and 28-32. Atwood v. Chase Manhattan Mortg.
26   Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).
27        3
             The notice was titled as an “Opportunity For Hearing On
     Motion To Avoid Judicial Lien On Real Estate In Favor Of Wells
28
     Fargo Bank, N.A., A National Banking Association.”

                                       -4-
 1   John G. Stumpf, CEO, 101 N. Phillips Avenue, Sioux Falls, SD
 2   57104.    Debtors also served Wells Fargo Card Services with the
 3   notice, motion and other pleadings by mail addressed to the
 4   attention of Janet Samuelson (who signed the POC on behalf of
 5   Wells Fargo Card Services), Recovery Department, P.O. Box 9210,
 6   Des Moines, IA 50306.    However, this time they did not serve
 7   attorney Reese with the motion or other pleadings.    It is not
 8   apparent from the record why they did not do so.    In connection
 9   with the certificate of service, Sharon Sonsteng, an employee at
10   Debtors’ attorney’s office, declared that she obtained the
11   address for Wells Fargo through the FDIC website and the address
12   for Wells Fargo Card Services from the POC filed on October 13,
13   2011.
14        Again, Wells Fargo did not respond and Debtors submitted a
15   request for entry of order by default.    Debtors served Wells
16   Fargo and Wells Fargo Card Services with the request by mail at
17   the same addresses mentioned above.    On July 8, 2013, the
18   bankruptcy court denied Debtors’ request for entry of order by
19   default on procedural grounds:    (1) the notice was defective
20   because it did not identify the real property which was the
21   subject of the motion and (2) the motion was not served on
22   counsel listed on the abstract of judgment as required under CCP
23   § 684.010.
24           Debtors moved for reconsideration of the order under Civil
25   Rule 59(a) and/or 60(b)(2), made applicable to bankruptcy
26   proceedings by Rules 9023 and 9024.    Debtors argued that notice
27   was proper under federal law because the property address was
28   given in the motion and the supporting declarations.    While

                                      -5-
 1   Debtors acknowledged that the notice did not specify the
 2   property address, they maintained that the notice made clear
 3   that Wells Fargo’s failure to act could result in the loss of
 4   lien rights.   In addition, the accompanying motion contained the
 5   property address.   Debtors further asserted that the notice and
 6   motion complied with (1) the bankruptcy court’s local rule (BLR)
 7   9013-1(b)(1) and (2); (2) § 102 and Rules 9014 and 7004; and (3)
 8   the practices and procedures in Judge Efremsky’s court.
 9   Finally, citing Beneficial Cal. Inc. v. Villar (In re Villar),
10   317 B.R. 88 (9th Cir. BAP 2004), Debtors maintained that service
11   on the attorney that obtained the underlying judgment under CCP
12   § 684.010 was not required.      On July 22, 2013, the bankruptcy
13   court denied Debtors’ motion for reconsideration without a
14   hearing.   Debtors timely filed a notice of appeal.
15                              II.   JURISDICTION
16        The bankruptcy court had jurisdiction over this proceeding
17   under 28 U.S.C. §§ 1334 and 157(b)(2)(K).       We have jurisdiction
18   under 28 U.S.C. § 158.
19                                III.    ISSUES
20        A.    Whether the bankruptcy court erred by requiring
21   Debtors to comply with the service requirements under CCP
22   § 684.010; and
23        B.    Whether the bankruptcy court erred in finding that
24   Debtors’ notice of motion to avoid Wells Fargo’s judicial lien
25   was defective because it failed to identify the property.
26                        IV.    STANDARD OF REVIEW
27        We review the bankruptcy court’s application of procedural
28   rules and whether a particular procedure comports with due

                                         -6-
 1   process de novo.   All Points Cap. Corp. v. Meyer (In re Meyer),
 2   373 B.R. 84, 87 (9th Cir. BAP 2007); In re Villar, 317 B.R. at
 3   92; see also Berry v. U.S. Trustee (In re Sustaita), 438 B.R.
4   198, 207 (9th Cir. BAP 2010) (whether adequate due process
 5   notice was given in any particular instance is a mixed question
 6   of law and fact reviewed de novo) (citing Demos v. Brown (In re
 7   Graves), 279 B.R. 266, 270 (9th Cir. BAP 2002)).
 8                              V.   DISCUSSION
 9         Section 522(f) is a powerful right available to a debtor.
10   It allows a debtor to avoid a creditor’s judgment lien on his or
11   her real property if the debtor’s interest in that property
12   would be exempt but for the existence of the creditor’s lien.
13   Because a debtor may avoid the judicial lien creditor’s interest
14   in the property without its consent, strict compliance with
15   procedural matters when presenting a motion to avoid the
16   creditor’s lien is required.    See In re Villar, 317 B.R. at 92-
17   95.   “The litigant attempting to effect service is responsible
18   for proper service and bears the burden of proof.”   Id. at 94.
19         Rules 4003(d), 9014 and 7004 govern the notice and service
20   requirements for lien avoidance motions under § 522(f).    These
21   rules provide a coherent scheme of procedural due process
22   safeguards.   Rule 4003(d) states that a proceeding by the debtor
23   to avoid a lien under § 522(f) shall be by motion in accordance
24   with Rule 9014.    Rule 9014 governs contested matters.   Rule
25   9014(a), in turn, provides that relief shall be requested by
26   motion and “reasonable notice and opportunity for hearing shall
27   be afforded the party against whom relief is sought.”     Through
28   Rule 9001, § 102(1) governs the construction of the phrase

                                      -7-
 1   “reasonable notice and opportunity for hearing.”    The amount of
 2   notice and the opportunity for hearing are normally those which
 3   are “appropriate in the particular circumstances.”      § 102(1)(A).
 4   “The standard for what amounts to constitutionally adequate
 5   notice, however, is fairly low; it’s ‘notice reasonably
 6   calculated, under all the circumstances, to apprise interested
 7   parties of the pendency of the action and afford them an
 8   opportunity to present their objection.’”    Espinosa v. United
 9   Student Aid Funds, Inc., 553 F.3d 1193, 1202 (9th Cir. 2008)
10   (citing Mullane, 339 U.S. at 314), aff’d, 559 U.S. 260 (2010).
11           However, when a particular creditor’s rights are at issue
12   such as in lien avoidance proceedings, the bankruptcy rules
13   require a more rigorous type of notice.    In that circumstance, a
14   party is entitled to service.    Rule 9014(b) states that service
15   of the motion is required to be in a manner provided in Rule
16   7004.    Rule 7004(h) governs service of process on an insured
17   depository institution such as Wells Fargo.    This rule provides
18   that service on such an institution shall be made by certified
19   mail addressed to an officer of the institution unless--
20           (1) the institution has appeared by its attorney, in
             which case the attorney shall be served by first class
21           mail;
22           (2) the court orders otherwise after service upon the
             institution by certified mail of notice of an
23           application to permit service on the institution by
             first class mail sent to an officer of the institution
24           designated by the institution; or
25           (3) the institution has waived in writing its
             entitlement to service by certified mail by
26           designating an officer to receive service.
27   Plainly, Rule 7004(h) is the standard against which we measure
28   the adequacy of the service given the facts before us.     See In

                                      -8-
 1   re Meyer, 373 B.R. at 98-100 (concurrence and dissent by J.
 2   Montali) (citing Hanna v. Plumer, 380 U.S. 460, 463-64 (1965)).
 3   A.       Debtors Complied with Rule 7004(h)
 4            The Certificate of Service shows that Debtors served their
 5   lien avoidance motion, the accompanying declarations, and the
 6   notice for opportunity of hearing in accordance with Rule
 7   7004(h); i.e., the motion and accompanying pleadings were served
 8   by certified mail and addressed to the attention of an officer
 9   of Wells Fargo.     None of the exceptions to compliance with Rule
10   7004(h) are relevant to this case.      Notably, at no time did an
11   attorney appear for Wells Fargo in the bankruptcy case to
12   trigger the application of Rule 7004(h)(1).     While attorneys can
13   be authorized to accept service of process for a judicial lien
14   creditor implicitly as well as explicitly, the fact that
15   attorney Reese evidently represented Wells Fargo in the state
16   court action that gave rise to the judicial lien is not enough
17   by itself to establish implicit authority for Reese to accept
18   service of process in matters involving Debtors’ bankruptcy.
19   See In re Villar, 373 B.R. at 93; see also Rubin v. Pringle (In
20   re Focus Media, Inc.), 387 F.3d 1077, 1083 (9th Cir. 2004)
21   (holding that a former attorney must have explicit or implicit
22   authority from the client to accept service under Rule 7004(b)).
23   Accordingly, Debtors’ compliance with Rule 7004(h) satisfies the
24   first half of the requirement under Mullane — that interested
25   parties be apprised of the pendency of the action.4
26
27        4
             If Debtors had simply mailed the notice and motion to a
28   non-officer by regular mail to an address listed in the POC, this
     method would not comport with Rule 7004(h).

                                       -9-
 1   B.   Compliance With The Service Requirements of CCP § 684.010
          Is Not Required For Lien Avoidance Motions
 2
 3        CCP § 684.010 provides in relevant part:
 4        [W]hen a notice, order, or other paper is required to
          be served under this title [Title 9 Enforcement of
 5        Judgments] on the judgment creditor, it shall be
          served on the judgment creditor’s attorney of record
 6        rather than on the judgment creditor if the judgment
          creditor has an attorney of record.
 7
 8        Although Debtors rely on Villar for the proposition that
 9   service on attorney Reese is not required under these
10   circumstances, the Panel in Villar did not specifically address
11   the applicability of CCP § 684.010 to lien avoidance motions.
12   Several years after Villar, Judge Klein addressed the question
13   in dicta in a separate concurring opinion in In re Meyer, 373
14 B.R. at 92.   Although the underlying facts and legal issues
15   presented in Meyer are different from those here, we provide a
16   brief background for context.
17        In Meyer, the chapter 7 debtor sought to avoid two judgment
18   liens against property which was co-owned.   The debtor served
19   the senior judgment lienholder, American Capital Resources, Inc.
20   (American Capital), in accordance with Rule 7004(b)(3) and
21   served the junior lienholder, All Points Capital Corporation
22   (All Points), through its attorney of record.   American Capital
23   did not respond to the motion; however, All Points did.   At the
24   hearing, All Points argued that American Capital’s lien should
25   be first avoided by default and excluded from the analysis.
26   Under this theory, All Point’s lien would partially survive
27   avoidance.    The bankruptcy court granted the debtor’s lien
28   avoidance motion in its entirety without making findings of fact


                                     -10-
 1   and conclusions of law articulating its reasoning about the
 2   statutory formula for lien avoidance.      All Points’ lien was
 3   avoided in its entirety.    All Points appealed.
 4        The Panel held that consensual liens against the entire fee
 5   must be netted out before computing the value of a debtor’s
 6   fractional interest for purposes of avoiding judgment liens on
 7   which the co-owner is not liable.       The Panel also held that All
 8   Point’s theory for exploiting default to squeeze out the senior
 9   lien offended the rule that multiple liens impairing exemptions
10   be avoided in order of reverse priority and also offended the
11   rule that a default judgment should not be entered when it is
12   not warranted on the merits.   The Panel vacated the bankruptcy
13   court’s decision and remanded.
14        Although not discussed in the majority opinion, in a
15   separate concurrence, Judge Klein observed a “due process notice
16   issue embedded in the facts” because American Capital did not
17   respond to the debtor’s motion. 373 B.R. at 92.    Judge Klein
18   acknowledged that the debtor had properly served American
19   Capital by mail in accordance with Rule 7004(b)(3) and the
20   holding in Villar, but noted that CCP § 684.010 conflicted with
21   Villar because the statute required judgment enforcement matters
22   to be directed to the counsel who obtained the judgment and not
23   to the judgment creditor.   Id. at 93.      Thus, Judge Klein
24   concluded that because of this “asymmetry” between Rule 7004 and
25   Villar on the one hand, and CCP § 684.010 on the other, “a
26   California judgment creditor who receives a notice that must be
27   sent to counsel may reasonably think that the notice can be
28   ignored as either redundant of service on counsel or


                                      -11-
 1   ineffective.”    Id.   Implicitly, Judge Klein surmised that this
 2   may have been the reason why American Capital did not appear in
 3   the lien avoidance action.
 4        Accordingly, Judge Klein found the time was ripe to
 5   “clarify” the rule in Villar.     In so doing, he noted the United
 6   States Supreme Court’s decision in Jones v. Flowers, 547 U.S.
7   220 (2006), which emphasized the need for “‘reasonable
 8   additional steps’ when a property right would be extinguished
 9   and there is reason to doubt the efficacy of notice.”    373 B.R.
10   at 94.   Judge Klein reasoned that although service may comply
11   with Rule 7004, to comport with due process, “the better
12   practice for bankruptcy judicial lien avoidance motions in any
13   state is to serve both the judgment creditor and the attorney of
14   record.”   Id.   On remand, Judge Klein urged the bankruptcy court
15   to assure itself that notice was provided to American Capital
16   consistent with due process.    Id.
17        In a separate concurrence and dissent, Judge Montali
18   disagreed that CCP § 684.010 was applicable to lien avoidance
19   motions given the holding in Hanna.     In Hanna, the United States
20   Supreme Court upheld the adoption of Civil Rule 4(d)(1) to
21   control service of process in diversity cases notwithstanding a
22   state law that required a different method.    It noted that to
23   hold that a federal service rule ceases to function when it
24   alters the mode of enforcing state created rights would be to
25   “. . . disembowel either the Constitution’s grant of power over
26   federal procedure or Congress’ attempt to exercise that power in
27   the Enabling Act.”     In re Meyer, 373 B.R. at 98 n.8 (citing
28   Hanna, 380 U.S. at 473–74).    Judge Montali noted:   “While the


                                      -12-
 1   concurrence does not purport to replace Rule 7004 with [CCP]
 2   § 684.010, its reliance on California law certainly is
 3   inconsistent with Hanna and should be disregarded.”     Id.
 4        Judge Montali also found that CCP § 684.010 was
 5   inapplicable to lien avoidance motions for other reasons.
 6   First, there was nothing in Title 9, which contained CCP
 7   § 684.010 and addressed the Enforcement of judgments, or in
 8   California law generally, which permitted a judgment debtor to
 9   eliminate all or a portion of a judgment lien to the extent it
10   impaired the judgment debtor’s exemption.    Id. at 99.   Second,
11   the “procedural rule imposed by the California legislature
12   appears to be more a matter of convenience than of fundamental
13   due process.”    Id.   Therefore, the judge concluded there is no
14   “hint that California law must be complied with when a party
15   avails itself of a right found exclusively within the Bankruptcy
16   Code.”   Id.    Finally, the judge opined that applying CCP
17   § 684.010 to lien avoidance actions amounts to a “‘slippery
18   slope’ which can only confuse the issue further about where and
19   when bankruptcy practitioners should follow state law even when
20   they comply with applicable bankruptcy rules.”    Id.
21        In the end, Judge Montali recognized that Judge Klein’s
22   concurrence in relation to CCP § 684.010 was an “advisory
23   opinion” as no party raised the issue and “by no means [was]
24   this view the holding of this decision.”    Id.    On this point,
25   it is apparent that a majority of the Panel did not focus on why
26   American Capital had not appeared to defend the debtor’s motion
27   nor did the majority consider a due process argument not raised
28   by the parties in the appeal.    See Espinosa, 553 F.3d at 1199-


                                      -13-
 1   1200 n.3 (“Anything [a prior case] has to say as to matters not
 2   presented in that case is, in any event, dicta and thus not
 3   binding on us.”).      Although dicta, the discussion in Meyers on
 4   the application of CCP § 684.010 to lien avoidance actions is
 5   helpful to us in resolving the issue which is directly before
 6   us.
 7             Initially, we note that even if service was made on
 8   attorney Reese in compliance with CCP § 684.010, that would be
 9   inadequate under the holding in Villar.        “We cannot presume from
10   [Reese’s] handling the litigation that resulted in the judicial
11   lien that he is also authorized to accept service for a motion
12   to avoid the judicial lien.” 317 B.R. at 93.   Here, the record
13   shows that no attorney from the Reese Law Group ever appeared in
14   Debtors’ bankruptcy case purporting to represent Wells Fargo and
15   there is no other evidence to show that Reese was authorized to
16   accept service of process.5
17             In addition, Rule 1001 provides:   “The Bankruptcy Rules and
18   Forms govern procedure in cases under title 11 of the United
19   States Code.”      Rule 7004 governs the procedure for service of
20   lien avoidance motions as stated by Rule 9014(b).       Nowhere do
21   the bankruptcy rules require compliance with CCP § 684.010 nor
22   do we perceive any reason why compliance should be compelled in
23   light of the procedural due process safeguards provided by the
24
25
           5
             Indeed, Debtors had served attorney Reese of the Reese
26   Law Group with their first motion to avoid Wells Fargo’s judicial
     lien and their request for entry of order by default at his
27
     address listed on the California Bar website. However, neither
28   Reese nor any other attorney from his office responded or
     appeared on behalf of Wells Fargo to oppose the first motion.

                                        -14-
 1   rules themselves.
 2        We therefore conclude that the view espoused by Judge
 3   Montali in Meyer is the better one in light of Hanna and the
 4   judge’s sound reasoning.    Applying CCP § 684.010 to lien
 5   avoidance actions indeed fosters confusion about where and when
 6   bankruptcy practitioners should follow state law even when they
 7   comply with applicable bankruptcy rules.    In re Meyers, 373 B.R.
8   at 98-99.   Accordingly, Debtors’ failure to serve the judgment
 9   creditor’s attorney listed on the abstract of judgment with the
10   notice and motion to avoid the judgment creditor’s lien was not
11   an appropriate basis for the bankruptcy court to deny their
12   request for entry of an order by default.
13   C.   Wells Fargo Had Sufficient Notice That Its Lien Was At
          Issue
14
15        The second part of the Mullane test requires that the
16   notice provided must afford the affected party an opportunity to
17   present their objections.   Mullane, 339 U.S. at 314.   While
18   Mullane revolved principally around the constitutional adequacy
19   of service by publication, the court stated that “[t]he notice
20   must be of such nature as reasonably to convey the required
21   information.”   Id.
22        Here, the notice stated that Debtors had filed a motion to
23   avoid the judicial lien in favor of Wells Fargo and they gave
24   the date the lien was recorded, the County that it was recorded
25   in, and the document number.   This information was sufficient to
26   allow Wells Fargo to identify the property subject to its lien.
27   If Wells Fargo had any doubt, Debtors’ motion sufficiently
28   notified it that its judgment lien recorded against Debtors’


                                     -15-
 1   residential property was at issue, in compliance with Rule 9013.
 2   Under this rule, the lien should be reasonably identified and
 3   the relief requested and the basis for the relief requested
 4   shall be stated with “particularity.”      See Rule 9013; BLR
 5   9013(b).     Debtors’ motion identified Wells Fargo as the creditor
 6   holding a judgment lien, identified the lien in jeopardy by
 7   stating the date on which it was recorded and provided the
 8   document recordation number, and set forth the physical address
 9   of the property which was impacted by the lien.     Finally, the
10   motion specifically asked the bankruptcy court to avoid Wells
11   Fargo’s judicial lien under § 522(f).
12            We conclude that both the motion and notice afforded Wells
13   Fargo the opportunity to present its objections because the
14   notice and motion reasonably conveyed the required information.
15   Therefore, although the notice did not specifically set forth
16   the address of the property, this deficiency was not an
17   appropriate basis for the bankruptcy court to deny Debtors’
18   request for entry of an order by default.
19                               VI.   CONCLUSION
20            Wells Fargo, properly served, did not oppose Debtors’
21   motion to avoid its judicial lien and, therefore, its lien was
22   effectively avoided by default.      Accordingly, the bankruptcy
23   court erred in denying Debtors’ request to avoid Wells Fargo’s
24   judicial lien by default on the procedural grounds stated.       We
25   REVERSE and REMAND.6
26
27
          6
28           By our conclusion, we do not opine whether entry of
     default is warranted on the merits or for any other reason.

                                       -16-